       Case 2:20-cv-00980-WBV-DPC Document 87 Filed 08/19/20 Page 1 of 1




MINUTE ENTRY
CURRAULT, M. J.
AUGUST 19, 2020

                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

AHMED BAQER, ET AL                                                  CIVIL ACTION

VERSUS                                                              NO. 20-980

ST. TAMMANY PARISH GOVERNMENT, ET AL.                               SECTION “D” (2)


       The Court held oral argument via video conference to address (1) Defendants’ Motion for

Protective Order (ECF No. 68) and (2) Plaintiffs’ Motion to Compel Class Discovery (ECF No.

71).

       APPEARANCES:           For Plaintiffs: Ian Fallon; Nicolette Ward; and Devon Jacob

                              For Defendants: Chadwick Collings; Lauren Williams; and Emily
                              Couvillon

After hearing oral argument, the Court requested supplemental briefing on the proportionality issue

(i.e. whether the proposed discovery on the class certification issue is outweighed by the burden

or expense that responding to such discovery will place on the Defendants). Defendants must file

a supplemental memorandum addressing proportionality no later than August 28, 2020, and

Plaintiffs may file a supplemental memorandum within two days of Defendants’ filing.

       The Court took the matter under submission. Order and Reasons will follow.



                                                     ____________________________________
                                                          DONNA PHILLIPS CURRAULT
                                                      UNITED STATES MAGISTRATE JUDGE

MJSTAR: 01:02
